Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 1 of 12 PageID #: 809




    UNITED STATES DISTRICT
    COURT EASTERN DISTRICT
    OF NEW YORK
    ----------------------------------------------------x
    DAVID T. SILVA,
    GERROD T. SMITH, and
    JONATHAN K. SMITH,
    Members of the Shinnecock Indian Nation,

                                       Plaintiffs,              Case No.: 18-cv-3648 (SJF) (SIL)

               - against -                                      PLAINTIFFS’ LOCAL RULE
                                                                56(1)(b) COUNTER-STATEMENT
                                                                OF MATERIAL FACTS AS TO
     BRIAN FARRISH,                                             COUNTY DEFENDANTS
     JAMIE GREENWOOD,
     EVAN LACZI,
     BASIL SEGGOS,
     NEW YORK STATE DEPARTMENT OF
     ENVIRONMENTAL CONSERVATION,
     and SUFFOLK COUNTY DISTRICT
     ATTORNEY’S OFFICE,

                                         Defendants.
    ----------------------------------------------------x

       Plaintiffs respectfully submit the following Local Rule 56.1(b) counter statement of

 material facts corresponding to the County Defendants’ numbered paragraphs:

 1) No genuine issue of material fact.

 2) No genuine issue of material fact.

 3) No genuine issue of material fact.

 4) No genuine issue of material fact.

 5) No genuine issue of material fact.

 6) No genuine issue of material fact.




                                                        1
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 2 of 12 PageID #: 810




 7) All of Defendant Greenwood’s conduct as alleged in the complaint related solely to her role in

 the prosecution of plaintiff Silva. (See Exhibit A).

         Genuine issue of material fact.

        Par. 25 of the Complaint, Exhibit 1, states:

                The Defendants’ aforesaid acts against the Plaintiffs constitute a continuing pattern
                and practice of purposeful acts of discrimination based on their race as Native
                Americans in violation of Plaintiffs’ civil rights to equal security of the laws and to
                exercise their lawful federally protected rights to use waters, fish, take fish, and hold
                their fish without interference, without seizure of person and property, and without
                prosecution by the Defendants.

        Exhibit 1
        Complaint

 8) Defendant Greenwood was not involved in a determination that probable cause existed to

 charge the plaintiffs, or gave legal advice to the police on the propriety of investigative

 techniques, or was engaged in any coercive interrogations of the plaintiffs.

        Genuine issue of material fact.

        Discovery has been stayed and Plaintiffs have not had an opportunity to engage in

 discovery on this or any other issue in the case.

 9) Plaintiffs have no proof that Defendant Greenwood was involved in a determination that

 probable cause existed to charge the plaintiffs, or gave legal advice to the police on the propriety

 of investigative techniques, or was engaged in any coercive interrogations of the plaintiffs.

        Genuine issue of material fact.

        Discovery has been stayed and Plaintiffs have not had an opportunity to engage in any

 discovery on this or any other issue in the case.




                                                     2
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 3 of 12 PageID #: 811




 10) The complaint alleges no conduct on the part of Defendant Greenwood that can be

 characterized as administrative or investigative in nature. (See Exhibit A).

        Genuine issue of material fact.

        Par. 25 of the Complaint, Exhibit 1, states:

                The Defendants’ aforesaid acts against the Plaintiffs constitute a continuing pattern
                and practice of purposeful acts of discrimination based on their race as Native
                Americans in violation of Plaintiffs’ civil rights to equal security of the laws and to
                exercise their lawful federally protected rights to use waters, fish, take fish, and hold
                their fish without interference, without seizure of person and property, and without
                prosecution by the Defendants.

        Exhibit 1
        Complaint

 11) Plaintiffs have no proof that Defendant Greenwood engaged in conduct that can be

 characterized as administrative or investigative in nature.

        Genuine issue of material fact.

        Discovery has been stayed and Plaintiffs have not had an opportunity to engage in any

 discovery on this or any other issue in the case.

 12) The complaint is silent as to any custom or policy of the County of Suffolk that caused the

 alleged constitutional depravation. (See Exhibit A)

        Genuine issue of material fact.

        Par. 25 of the Complaint, Exhibit 1, states:

                The Defendants’ aforesaid acts against the Plaintiffs constitute a continuing pattern
                and practice of purposeful acts of discrimination based on their race as Native
                Americans in violation of Plaintiffs’ civil rights to equal security of the laws and to
                exercise their lawful federally protected rights to use waters, fish, take fish, and hold
                their fish without interference, without seizure of person and property, and without
                prosecution by the Defendants.

        Exhibit 1
        Complaint




                                                     3
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 4 of 12 PageID #: 812




 13) Plaintiffs have no evidence that any custom or policy of the County of Suffolk caused a

 violation of plaintiff’s constitutional rights.

         Genuine issue of material fact.

         Discovery has been stayed and Plaintiffs have not had an opportunity to engage in any

 discovery on this or any other issue in the case.

 Additional Plaintiffs’ statements and exhibits

 14) The southern boundary of the Shinnecock Indian Reservation has never been

 established. Whatever the boundary, the location of the Silva fishing fyke net is clearly

 within retained fishing rights.

      “The Shinnecock Nation and other coastal Algonquin peoples on Long Island have
     depended from time immemorial on the bounty from their maritime environment”. p. 2
     “The English acknowledged this relationship in a series of nation to nation agreements
     beginning in the spring of 1648 when Nowehdonah, the Shinnecock sachem, joined with the
     sachems from the Montauketts, Manhassetts and Corchaugs to negotiate with the governors
     of New Haven and Connecticut for the purchase of thirty thousand acres of land in what is
     now the town of East Hampton”. p. 2.
     “On June 10, 1658 Sachem Wyandanch met with Lion Gardiner, one of the first English
     settlers on Long Island, to negotiate a nation to nation agreement concerning access to
     beaches adjacent to the Shinnecock lands in Southampton”. p. 2.
     “The above agreements were made while the towns of Southampton, East Hampton, and
     Brookhaven were under the jurisdiction of Connecticut colony.” p. 3.
     Dr. Strong concludes, “(t)he above documents clearly support the rights of the Shinnecock
     and the other native peoples of eastern Long Island to fish in the waters adjacent to their
     communities “without let or hinderance” and to dispose of their catches “as they think good”.
     p. 4.
     Exhibit 2
     Strong report - May 27, 2018

 15) Dr. John Strong testified on behalf of Silva:

      “There has been a court decision establishing the northern boundary of the reservation but
     the water boundaries around Shinnecock Neck have never been officially established.” P. 6.
     “Although the jurisdictional boundaries over the off-shore water east of the Shinnecock
     Reservation have never been officially marked, all of the area on the eastern half of
     Shinnecock Bay around Shinnecock Neck have traditionally been considered Shinnecock



                                                     4
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 5 of 12 PageID #: 813




    waters.” P. 6.
    “The use of these waters by the Shinnecock have never been challenged.” P. 6.
    “More recently the tribal oyster project began floating racks out in these waters in 1977 and
    is still operating there today.” P. 6.
    Exhibit 3
    Strong report - November 3, 2018

    Q. (by Scott Moore) Dr, Strong, regardless of where the reservation boundaries are or may
    be, do the Shinnecocks have fishing rights in the waters in any event?
    A. You mean treaty rights?
    Q. Yes.
    A. Yes.
    Q. Can you explain to the Judge what you mean by that?
    A. … In that 1648 deed (to Easthampton) it says that the native peoples will have rights to
    hunt and fish, and I think the language is fish in all creeks and ponds, and in terms of that
    document and the terms of the people that were signing it at the time, that’s what they
    understood it would be because they just kept fishing where they have been… 4/11/2019
    Trial Transcript. p. 35
    A … the Supreme Court has dealt with this many times and one of the conclusions that they
    drew was that whenever there were disagreements between fishing rights and ancient treaty
    rights, that they should be resolved by nation to nation interaction or agreement… 4/11/2019
    Trial Transcript. p. 36
    Q. (by Jamie Greenwood) On direct-examination that was, in fact, the only deed you
    indicated for retention of any rights to fish in creeks and ponds, correct; on direct-
    examination, that’s the only deed you mentioned? 4/11/2019 Trial Transcript. p. 51
    A. No. There was several other documents that related to fishing rights and they are all cited;
    1657, 1662. This whole area here. It’s a pattern. Id.
    Q. (Greenwood) You would agree with me, the present day legal boundaries of the
    Shinnecock Reservation, is the area outlined in yellow on People’s exhibit 4? Id. 57.
    A. The yellow line there on the tax map? No. I would not agree with that.
    Q. (Greenwood) Just to be clear, you indicated in what is marked as Defense Exhibit F,
    which is your additional report, that the Shinnecocks would use what we know as Taylor
    Creek to fish in, right? Id. pp. 58-59
    A. Yes.
    Q. So that wasn’t land, correct?
    A. It was Shinnecock waters, yes.
    Exhibit 4
    Strong trial testimony April 11, 2019

 16) Silva’s Town Court trial motion to dismiss led with US v Winans reserved rights and

 was not examined by Judge Weber.

 17) Judge Weber at this bench trial did not know where Silva was fishing, and had to solicit

 fact testimony from the Prosecution to ascertain the location of the fyke net after the



                                                  5
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 6 of 12 PageID #: 814




 Prosecution rested its case against Silva. “Where on the map was the fyke net, anybody

 know”, he asked. He pressed, “(w)here is the net? Where is the fyke net on the map?”

 People v Silva , 2/21/19, Page 146, lines 4-11. Silva objected, Page 146, lines 7-8, and later

 moved to dismiss, 4/11/2019 Page 3, line 14 – page 6, line 4.

    Exhibits 5 & 6
    J. weber remarks and objection transcripts

 18) Bryan Polite testified that he was not familiar with Taylor Creek. The follow up

 Prosecution questions refer to terrestrial landmarks such as the Southampton Village

 Meadow Lane ticketing location, which was not relevant to the in-water placement of

 Silva’s fyke net in Shinnecock Bay.

    “Q. Just turning your attention to People's 4 again, are you familiar with this creek?
    A. No, ma'am.
    Q. Are you familiar with Southampton Village?
    A. Correct. Yes.
    Q. You would agree that this area of Meadow Lane is Southampton Village?
    A. Correct. Yes.
    Q. You would agree that location is not on the Shinnecock Indian Reservation as the
    boundaries stand?
    A. Currently, yes.” 2/21/2019 People v Silva, Page 138, line 21 – Page 139, line 10.
    Exhibit 7
    Polite transcript

 19) Assessor Lisa Goree testified that maps of Shinnecock have been wrong before.

    Q. Could you briefly summarize what that error was?
    A. I believe -- well, these tax maps are made by Suffolk County Real Property Tax
    Office and I believe sometime ago there was an error in drawing the line which is part
    of the reservation.
    Q. So it's possible the tax maps, as they are represented today, could be incorrect?
    A. It's possible.
     2/21/2019 People v Silva pages 119-120
    Exhibit 8
    Goree testimony

 20) The DEC publishes a document on its website titled “List of Endangered, Threatened

 and Special Concern Fish & Wildlife Species of New York State”. The American eel is not



                                                 6
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 7 of 12 PageID #: 815




 listed under any category.

        Exhibit 9
        DEC list

 21) The U.S. Fish & Wildlife Service previously issued a press release on its website titled:

 “American Eel Population Remains Stable, Does not need ESA Protection”.

        Exhibit 10
        USFW publication

 22) The U.S. Fish & Wildlife Service finding that the American Eel is not endangered is

 published in the Federal Register, Vol. 80, No. 195 (October 8, 2015) at 60834. The

 USF&W states “we find that the stressors are not of sufficient imminence, intensity, or

 magnitude to indicate that the American eel is in danger of extinction (an endangered

 species), or likely to become an endangered species within the foreseeable future (a

 threatened species), throughout all of its range. There are no threats currently affecting the

 American eel throughout the species range.” 60837. Id.

        Exhibit 11
        FR eel

 23) The ASMFC 2012 Report on Stock Assessment warns, “the overfishing and overfished

 status (of the American Eel) … cannot be stated with confidence.”

        Exhibit 12
        ASMFC 2012 Report

 24) The ASMFC American Eel Management Board increased the Atlantic Coastwide

 landing of the American eel on August 8, 2018.

        Exhibit 13
        ASMFC American Eel Board Approves Addendum V . p. 1

        Exhibit 14
        ASMFC eel status 2018




                                                  7
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 8 of 12 PageID #: 816




 25) The Shinnecock, Unkechaug and other Native American nations are not signatories to

 the interstate compact creating the ASMFC. Article I of the interstate compact states, “It is

 not the purpose of this compact to authorize the states joining herein to limit the production

 of fish or fish products for the purpose of establishing or fixing the price thereof, or creating

 and perpetuating monopoly.” ASMFC Compact. p. 2.

       Exhibit 15
       ASMFC Compact
 26) Whales have been categorized with “great fish” since colonial times. Whaling is termed

 a “fishery” in the 1946/7 International Convention for the Regulation of Whaling Treaty.

 Pages 249-250, 252.

        Exhibit 16
        whaling treaty

 27) In Unkechaug v NYSDEC., Judge Kuntz ruled Shinnecock and Unkechaug customary

 fishing waters are coextensive to a certain degree. Unkechaug v. NYSDEC. p. 13

        Exhibit 17
        Unkechaug v. NYSDEC

 28) “The Shinnecock Nation and other coastal Algonquin peoples on Long Island have
 depended from time immemorial on the bounty from their maritime environment.”
        Exhibit 2
        Strong report - May 27, 2018, p. 2

 29) “The English acknowledged this relationship in a series of nation to nation agreements
 beginning in the spring of 1648 when Nowehdonah, the Shinnecock sachem, joined with the
 sachems from the Montauketts, Manhassetts and Corchaugs to negotiate with the governors of
 New Haven and Connecticut for the purchase of thirty thousand acres of land in what is now the
 town of East Hampton.”
        Exhibit 2
        Strong report - May 27, 2018, p. 2

 30) “On June 10, 1658 Sachem Wyandanch met with Lion Gardiner, one of the first English
 settlers on Long Island, to negotiate a nation to nation agreement concerning access to beaches
 adjacent to the Shinnecock lands in Southampton.”
          Exhibit 2
          Strong report - May 27, 2018, p. 2



                                                   8
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 9 of 12 PageID #: 817




 31) Dr. Strong concludes, “(t)he above documents clearly support the rights of the Shinnecock
 and the other native peoples of eastern Long Island to fish in the waters adjacent to their
 communities “without let or hinderance” and to dispose of their catches “as they think good””.
 Id. p. 4.
          Exhibit 2
          Strong report - May 27, 2018, p. 4

 32) “There has been a court decision establishing the northern boundary of the reservation but
 the water boundaries around Shinnecock Neck have never been officially established.”
        Exhibit 3
        Strong report - November 3, 2018, p. 6

 33) “Although the jurisdictional boundaries over the off-shore water east of the Shinnecock
 Reservation have never been officially marked, all of the area on the eastern half of Shinnecock
 Bay around Shinnecock Neck have traditionally been considered Shinnecock waters.”
        Exhibit 3
        Strong report - November 3, 2018, p. 6

 34) “The use of these waters by the Shinnecock have never been challenged.”
        Exhibit 3 –
        Strong report - November 3, 2018, p. 6

 35) “More recently the tribal oyster project began floating racks out in these waters in 1977 and
 is still operating there today.”
           Exhibit 3
           Strong report - November 3, 2018, p. 6

 36) Q. (by Scott Moore) Dr, Strong, regardless of where the reservation boundaries are or may
 be, do the Shinnecocks have fishing rights in the waters in any event?
     A. You mean treaty rights?
     Q. Yes.
     A. Yes.
     Q. Can you explain to the Judge what you mean by that?
     A. … In that 1648 deed (to Easthampton) it says that the native peoples will have rights to
     hunt and fish, and I think the language is fish in all creeks and ponds, and in terms of that
     document and the terms of the people that were signing it at the time, that’s what they
     understood it would be because they just kept fishing where they have been…
         Exhibit 4
         4_11_2019 Strong Testimony, p. 35, lines 3-22

 37) A … the Supreme Court has dealt with this many times and one of the conclusions that they
 drew was that whenever there were disagreements between fishing rights and ancient treaty
 rights, that they should be resolved by nation to nation interaction or agreement…
          Exhibit 4
          4_11_2019 Strong Testimony, p. 36, lines 4-10



                                                 9
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 10 of 12 PageID #: 818




  38) Q. (by Jamie Greenwood) On direct-examination that was, in fact, the only deed you
  indicated for retention of any rights to fish in creeks and ponds, correct; on direct-examination,
  that’s the only deed you mentioned?
      A. No. There was several other documents that related to fishing rights and they are all cited;
      1657, 1662. This whole area here. It’s a pattern.
           Exhibit 4
           4_11_2019 Strong Testimony, p. 51, lines 12-20

  39) Q. (Greenwood) You would agree with me, the present day legal boundaries of the
  Shinnecock Reservation, is the area outlined in yellow on People’s exhibit 4? Id. 57.
     A. The yellow line there on the tax map? No. I would not agree with that.
         Exhibit 4
         4_11_2019 Strong Testimony, p. 56, line ___ to p. 57, line 5

  40) Q. (Greenwood) Just to be clear, you indicated in what is marked as Defense Exhibit F,
  which is your additional report, that the Shinnecocks would use what we know as Taylor Creek
  to fish in, right?
       A. Yes.
       Q. So that wasn’t land, correct?
       A. It was Shinnecock waters, yes.
           Exhibit 4
           4_11_2019 Strong Testimony, p. 58, line 19 to p. 59, line 2

  41) In an 1854 Suffolk County Supreme Court case, the Southampton Town Trustees were liable
  for harvesting Shinnecock seaweed from the shores of Shinnecock Bay.
          Exhibit 26
          Bunn v. Pierson et al, Judgment, November 23, 1854 (Suffolk County Supreme
          Court)

     See also Exhibit 18, p. 56 (BIA Summary)
     Bunn is one of the cases referred to in the BIA Summary, page 3, as evidence of Shinnecock
     "exercise of political influence or authority" for Recognition Criterion 83.7(c) (p. 2). “Luther
     Bunn and Oliver Kellis, leasehold residents, sued non-Indians for ‘taking and carrying away
     sea weed’ from the ‘shores of Shinnecock Bay’ (New York Court of Appeals 3/-/1860).”

  Additional exhibits

         Exhibit 27
         Skibine Issues a Final Determination to Acknowledge the Shinnecock Indian
         Nation of Long Island, NY

         Exhibit 28
         Gov Patterson NY Times 9_24_2009




                                                  10
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 11 of 12 PageID #: 819




        Exhibit 29
        Witt March_2_2016 Email

        Exhibit 30
        Witt_May 9 2016 Shinnecock Overview

        Exhibit 31
        Witt_March 23 2016 Unkechaug Territory and Fishing Rights

        Exhibit 32
        1977_NOAA Long Island Underwater Lands Report

        Exhibit 33
        Natick Dictionary

        Exhibit 34
        Public Papers of Daniel D Tompkins Military Vol II

        Exhibit 35
        American State Trials, Vol. III, F.H. Thomas Law Book Co., St. Louis (1915)

        Exhibit 36
        New Netherland in 1627, p 344

        Exhibit 37
        1977 Audit of Lummi Indian School

        Exhibit 38
        1980 Dept of Commerce Shinnecock Hatchery Grant

        Exhibit 39
        Gadomski DEC 4_20_17 Emails

        Exhibit 40
        1664 Fort Albany Treaty

        Exhibit 41
        2019_NOAA Whale Part Request Authorization Shinnecock

        Exhibit 42
        2005_Shinnecock Whale_1640 Deed_NYT Article




                                            11
Case 2:18-cv-03648-SJF-SIL Document 83-8 Filed 11/18/19 Page 12 of 12 PageID #: 820




     Dated: November 4, 2019
           New York, New York

                                          Respectfully submitted,

                                             MOORE INTERNATIONAL LAW PLLC.

                                                       /s/ Scott M. Moore
                                          By: _
                                                          Scott Michael Moore, Esq.
                                                                        Attorneys for
                                                            Plaintiffs 45 Rockefeller
                                                               Plaza, 20th Floor New
                                                             York, New York 10111
                                                                   T. (212) 332-3474
                                                                   F. (212) 332-3475
                                                               E. smm@milopc.com




                                        12
